Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-18 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quick (US-7287760) in view of Leplante et al. (US-20030160369).
	Regarding claim 2, Quick discloses a vehicle suspension (100) having a user-adjustable (via 124) feature for adjusting performance of the vehicle suspension (figs 2-6); a sensor (at least 126, 126’, 126’’ and/or 128/130), said sensor operable to generate a signal corresponding to the terrain on which said vehicle operates (col. 5, line 5-48), and to output said signal (communicated to 124, through leads or connections not shown); and a processor (col. 6, line 7) in communication with the sensor and operable to receive and process said signal (fig 6), said processor operable to generate a suggested adjustment (212/214) of the user-adjustable feature based on the processing of said signal (fig 6), wherein said suggested adjustment would change the performance of the vehicle suspension (fig 6, 206/208), and to output said suggested adjustment for indication to the user (col. 9, at least 210), said suggested adjustment assisting said user in evaluating an appropriate setting for said vehicle suspension. The 
	Quick discloses wherein the height sensors can be of any suitable type or kind (e.g., mechanically-linked rotary potentiometers, linear transducers, ultrasonic wave sensors, electromagnetic wave sensors) in any suitable arrangement or configuration but lacks wherein the sensor is an acceleration transducer.  LaPlante teaches the use of an acceleration transducer (at least accelerometer 20, paragraph 50) in sensing the height of the spring/mass in order to generate variables for control (paragraph 50).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sensor of Laplante et al. with the suspension of Quick as an acceleration transducer is a well-known equivalent sensor with regards generating a signal proportional to the position of the suspension (Laplante et al., paragraph 50).  
	Regarding claim 3, Quick discloses wherein the vehicle suspension includes at least one of a front suspension and a rear suspension of a vehicle (fig 1, 102/104).
	Regarding claim 4, Quick discloses wherein the sensor includes a position sensor (at least 128) and the operational characteristic includes a position of the vehicle suspension (col. 5, lines 34-48).
	Regarding claim 5, Quick discloses wherein the sensor includes a position sensor (at least 128) and the operational characteristic includes a position of the vehicle suspension (col. 5, lines 34-48).
	Regarding claim 6, Quick discloses wherein the position of the vehicle suspension corresponds to a stroke of the vehicle suspension during compression or rebound of the vehicle suspension (col. 5, lines 34-48).
	Regarding claim 7, Quick discloses wherein the vehicle suspension includes a damper valve (at least 110), and the operational characteristic is a position of the damper valve between a full open setting and a full closed setting (col. 5, lines 6-33).

	Regarding claim 9, Quick discloses wherein the sensor is operable to measure a plurality of operational characteristics of the vehicle suspension, wherein the plurality of operational characteristics include position, velocity, and acceleration of the vehicle suspension (122 and at least 126, 126’, 126’’ and/or 128/130).
	Regarding claim 10, Quick discloses wherein the sensor includes at least one of a potentiometer, an accelerometer, a GPS, a pressure sensor, and a piezoelectric sensor (col5, lines 35-40).
	Regarding claim 11, Quick discloses at least one of a computer system and a communication device, each operable to communicate with the processor and display data corresponding to the operational characteristic measured by the sensor Col. 5, line 66- col. 6, line 16).
	Regarding claim 12, Quick discloses wherein the at least one computer system and communication device includes at least one of a personal desktop computer, a laptop computer, and a hand-held personal computing device (cols. 5 and 6, at least wherein the touch screen display has been interpreted as a handheld device).
	Regarding claim 13, Quick discloses wherein the at least one computer system (fig 6, 200) and communication device is operable by the user to make the suggested adjustment to the user- adjustable feature of the vehicle suspension (fig 6 at least provided damping rate groups 212, 214).
	Regarding claim 14, Quick discloses wherein said processor comprises: a first processor (122) for mounting on said vehicle and operable to receive said signal from said sensor (fig 1) ; and a second processor (140 and/or 142) to be used remote (at least remote through the display)  from said first processor and operable to communicate with said first processor, and wherein said first processor is operable to process said signal to generate said suggested adjustment and to communicate said 
	Regarding claim 15, Quick discloses wherein said processor and a computer- readable memory (142) are both mountable on a vehicle (fig 1), said computer-readable memory storing computer-executable instructions that, when executed, cause said processor to: receive a signal from the sensor corresponding to the operational characteristic of the vehicle suspension; store at least some of said signal in said computer-readable memory; process said signal and generate said suggested adjustment, and transmit said suggested adjustment to a remote communication device; and transmit at least some of said signal to said remote communication device (at least the display Col. 6, fig 6).
	Regarding claim 16, Quick discloses wherein said remote communication device is operable to: receive said suggested adjustment for indication to a user (fig 6), or at least some of said signal stored in said computer-readable memory, and then to process said signal and suggest to a user a suggested adjustment of the user-adjustable feature of the vehicle suspension; and display said signal corresponding to the operational characteristic measured by the sensor (fig 6, col. 6).
	Regarding claim 17, Quick discloses a vehicle suspension (100) coupled to a wheel of said vehicle (fig 1), said vehicle suspension having a user-adjustable feature for adjusting performance of the vehicle suspension (col 6); a sensor (at least one or all of 126, 126’, 126’’ and/or 128/130), said sensor operable to generate a signal corresponding to the terrain on which said vehicle operates (col. 5, line 5-48), and to output said signal (communicated to 124, through leads or connections not shown); and a first processor (at least one of 122 and components thereof) in communication with the sensor and operable to receive and process said signal (col5-col 6), said first processor operable to generate a suggested adjustment of the user- adjustable feature based on the processing of said signal (fig 6 at least provided damping rate groups 212, 214), wherein said suggested adjustment would change the performance of the vehicle suspension (abstract), and to output said suggested adjustment for indication to the user, 
	Quick discloses wherein the height sensors can be of any suitable type or kind (e.g., mechanically-linked rotary potentiometers, linear transducers, ultrasonic wave sensors, electromagnetic wave sensors) in any suitable arrangement or configuration but lacks wherein the sensor is an acceleration transducer.  LaPlante teaches the use of an acceleration transducer (at least accelerometer 20, paragraph 50) in sensing the height of the spring/mass in order to generate variables for control (paragraph 50).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the sensor of Laplante et al. with the suspension of Quick as an acceleration transducer is a well known equivalent sensor with regards generating a signal proportional to the position of the suspension (Laplante et al., paragraph 50).  

	Regarding claim 18, Quick discloses wherein said remote communication device is capable of and operable to: receive said suggested adjustment for indication to a user (212/214), or at least some of said signal stored in said computer-readable memory (142), and then to process said signal and suggest to a user a suggested adjustment of the user-adjustable feature of the vehicle suspension (fig 6); 
Regarding claim 45, Quick discloses a vehicle suspension (100), wherein said vehicle suspension comprises a vehicle shock absorber (104), wherein said vehicle shock absorber is mounted between an unsprung portion of said vehicle and a sprung portion of said vehicle (col. 4, lines 5-10) and having a user-adjustable feature for adjusting performance of said vehicle shock absorber (col. 6, fig 6); a sensor (at least one or all of 126,126', 126" and/or 128/130) operable to measure an operational characteristic of said vehicle shock absorber (col. 5, line 5-48)  and to output a signal representative of said operational characteristic (communicated to 124, through leads or connections not shown); and a processor (at least one of 122 and components thereof) in communication with said sensor and operable to receive and process said signal (col. 5-6 , col. 9, and fig 6), said processor operable to generate a suggested adjustment (at least 212, provide damping rate groups to user) of said user-adjustable feature based on said processing of said signal, wherein said suggested adjustment would change said performance of said vehicle shock absorber (at least at 208), and to output said suggested adjustment for indication to said user (at least from 212 to 214 where damping rate groups is selected from provided groups), said suggested adjustment assisting said user in evaluating an appropriate setting for said vehicle suspension (at least wherein the limitation regarding assisting the user has been interpreted to include wherein a presented optional setting assists a user during evaluation), wherein said system further comprises a communication device (at least 134) operable to communicate with said processor and display data corresponding to said operational characteristic measured by said sensor, and wherein said communication device is operable by said user to make said suggested adjustment to said user-adjustable feature of said vehicle suspension (col. 9, lines 10-35), wherein said vehicle suspension includes a damper valve (110), and said operational characteristic is a position of said damper valve between a full open and a full closed setting (at least col. 5, lines 6-33).
Response to Arguments
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive. Regarding claims 2, 17, and 45, Applicant argues that the prior art of record does not disclose wherein said processor operable to generate a suggested adjustment of the user-adjustable feature based on the processing of said signal, wherein said suggested adjustment would change the performance of the vehicle suspension, and to output said suggested adjustment for indication to the user, and wherein said suggested adjustment assisting said user in evaluating an appropriate setting for said vehicle suspension, Examiner respectfully disagrees.  Applicant argues that the prior art of record not show or suggest generating “a suggested adjustment” AND outputting “said suggested adjustment for indication to the user” for the purpose of “assisting said user in evaluating an appropriate setting for said vehicle suspension”.  Examiner has maintained the position that the prior art discloses said limitations as the claims and prior art have been given the broadest reasonable interpretation.
As previously stated, as seen in at least figure 6 and disclosed at least in columns 5, 6, and 9, it has been interpreted that Quick discloses in steps 206-214 and wherein at least when “driver select” is available, that the processor generates a suggested adjustment in the form of providing damping rate groups (step 212) which would equated to a suggested adjustment amount.  It then has been interpreted to output said groups to the driver in order to select one of the suggested groups (as indicated to driver for selection at step 214).  Finally an adjustment is made (step 208) which correlates to the damping group selected resulting in affecting or changing the performance of the suspension.
  The limitation “said suggested adjustment assisting said user in evaluating an appropriate setting for said vehicle suspension” has been given little patentable weight.  It has been interpreted that if presented with optional selections, it would be assumed that said information would help with a decision of a user.  Since the prior art processes and presents damping rate groups, which are then 
It appears that the arguments presented by the Applicant are more specific than the limitations set by the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657